DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 16/453,027, filed June 26, 2019, which claims priority of U.S. Provisional Application No. 62/690,834, filed June 27, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 and 17-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 10 and 17 recite the limitation "the user" in line 3. And claims 4, 11 and 18 recite the limitation “determining that the user performed a pinch motion using fingers of the user”. The claims are not clear if “the user” is implying to “the first user” or “the second user”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geri et al. (US Publication Number 2019/0080515 A1, hereinafter “Geri”).

(1) regarding claim 1:
As shown in fig. 1, Geri disclosed a method (para. [0037], note that a modeling system such as the example surgical graphical tool to provide advanced 3D capabilities and augmented reality, allowing surgeons to enhance their surgery performance and prepare in advance) comprising: 
providing an augmented reality object for display by a first head-mounted device (HMD) worn by a first user involved in a medical procedure, wherein the augmented reality object displays a part of a patient for the medical procedure (para. [0084], note that an integrated view of a data content injected from an external source along with the optic view of the patient 404 on the same head-mounted display (“HMD”) 408. This integrated view. The HMD provides the surgeon a 360 MD6DM model of the patient 404 and “see inside” the body); 
providing an augmented reality graphic for display by the first HMD on a plane between the augmented reality object and the first HMD from a perspective of the first user wearing the first HMD, wherein the augmented reality graphic is displayed as overlaid on the augmented reality object (para. [0084], note that the 360 model, which is based on CT and MRI images of the patient 404 is aligned with and projected onto the patient via the HMD 408 view. Thus, when the surgeon 402 looks at the patient 404, it's as if he can see internal structures of the patient 404 such as a tumor or blood vessels, as if the patient's 404 body was transparent. The surgeon 402 can then walk around the patient 404, as will be described further, and the transparent views are auto aligned with the new perspective/angle according to the surgeon's 402 perspective relative to the patient 404.); 
providing the augmented reality object for display by a second HMD worn by a second user involved in the medical procedure (22, fig. 1, other Drs. And nurses, para. [0104], note that the system can provided the augmented images as seen by the surgeon to any of these additional users, whether using an HMD display or some other type of display. Also see para. [0114]); 
modifying a level of zoom or rotation of the augmented reality object for display by the first HMD based on an interaction of the first user with the augmented reality graphic (para. [0081], note that the system allows the surgeon to rotate the simulated image/model that is princely oriented as the real anatomical structure based on the tracking, and observe and evaluate the location and efficacy of the placed implant); and 
updating the augmented reality graphic for display by the second HMD based on the modified level of zoom or rotation, wherein the augmented reality object is displayed to the first user at a perspective and the augmented reality object is displayed to the second user at a different perspective (para. [0103], note that the augmented reality view may continuously be updated in real time as a surgeon's 402 position, orientation, or angle of view changes. Thus, as the surgeon 402 moves around the patient or adjusts his focus on a different position on the patient 404, the virtual model is adjusted so that the augmented reality view is synchronized with the such movements and stays true to the surgeon's 402 perspective).
Geri disclosed most of the subject matter as described as above except for specifically teaching wherein the augmented reality object is displayed to the first user at a perspective and the augmented reality object is displayed to the second user at a different perspective.
However, it would be obvious for Geri to teach wherein the augmented reality object is displayed to the first user at a perspective and the augmented reality object is displayed to the second user at a different perspective (para. [0104], note that the system can provided the augmented images as seen by the surgeon to any of these additional users, whether using an HMD display or some other type of display. Hence, is some embodiments, the action of assistants, such as nursed to assist the procedure could also be displayed as part of the augmented view, or as an additional augmented view).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the augmented reality object is displayed to the first user at a perspective and the augmented reality object is displayed to the second user at a different perspective. The suggestion/motivation for doing so would have been in order to provide advanced 3D capabilities and augmented reality, allowing surgeons to enhance their surgery performance and prepare in advance (para. [0037]). Therefore, it would have been obvious for Geri to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Geri further disclosed the method of claim 1, further comprising: updating the augmented reality graphic for display such that the augmented reality object is displayed by the first HMD to the first user and by the second HMD to the second user at a same perspective (para. [0104], note that the system can provided the augmented images as seen by the surgeon to any of these additional users, whether using an HMD display or some other type of display. Hence, is some embodiments, the action of assistants, such as nursed to assist the procedure could also be displayed as part of the augmented view, or as an additional augmented view).

(3) regarding claim 3:
Geri further disclosed the method of claim 1, further comprising: determining the interaction of the first user with the augmented reality graphic by determining that a gaze direction of the user intersects the augmented reality graphic (para. [0103], note that as the surgeon 402 moves around the patient or adjusts his focus on a different position on the patient 404, the virtual model is adjusted so that the augmented reality view is synchronized with the such movements and stays true to the surgeon's 402 perspective. Also see para. [0089], surgeon’s direction of view).

(4) regarding claim 4:
Geri disclosed most of the subject matter as described as above except for specifically teaching determining the interaction of the first user with the augmented reality graphic by determining that the user performed a pinch motion using fingers of the user.
However, it would be obvious for Geri to teach determining the interaction of the first user with the augmented reality graphic by determining that the user performed a pinch motion using fingers of the user (para. [0086], note that the HMD 408 may be a mixed or marriage reality display wherein an external camera captures live real time video of the surgeon's 402 hands or tools being used and injects and auto-merges the live video feed into the augmented reality view via the HMD 408).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach determining the interaction of the first user with the augmented reality graphic by determining that the user performed a pinch motion using fingers of the user. The suggestion/motivation for doing so would have been in order to provide advanced 3D capabilities and augmented reality, allowing surgeons to enhance their surgery performance and prepare in advance (para. [0037]). Therefore, it would have been obvious for Geri to obtain the invention as specified in claim 4.

(5) regarding claim 5:
Geri further disclosed the method of claim 1, further comprising: modifying the augmented reality object for display by the first HMD based on a blink, head nod, or hand motion of the first user (para. [0106], note that Head movements—In tracking mode, using a rotational sensor of the HMD 408, the ARS system 400 may track the surgeon's 402 head movements and angles. This allows the user to interact with data content based on their movement and angle adjustments).

(6) regarding claim 6:
Geri further disclosed the method of claim 1, further comprising: providing a graphic representing an instrument involved in the medical procedure for display by the first HMD (para. [0073], note that the user tool generator will generate realistic images of surgical tools that are displayed dynamically interacting with the tissue images generated by the image generator. In a surgical environment, the tool images displayed on the display 160 may represent actual surgical tool interfaces 140, representations of which could be generated for display by the image generator 110 or the user tool generator 120); and providing a graphical marker on an operating site of the medical procedure for display by the first HMD (para. [0084], note that if a surgeon 402 drills into a skull, he may use the HMD 408 to anticipate and identify what lies underneath the skull at the trajectory point of the drill and to adjust the procedure and drill path accordingly as needed in order to reach the desired area efficiently for treatment).

(7) regarding claim 7:
Geri further disclosed the method of claim 6, wherein the instrument is a catheter, and wherein the first user or the second user manipulates the instrument for the medical procedure (para. [0118], note that the ARS system 400 may similarly be used to assist a surgeon 402 with inserting a catheter more accurately into the patient 404).

The proposed rejection of claims 1-7, as explained above, renders obvious the steps of the non-transitory computer-readable storage medium (para. [0051]) claims 8-14 and the system (fig. 1, system) of claims 15-20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1-7 are equally applicable to claims 8-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tako et al. (US Publication Number 2017/0367771 A1) disclosed a virtual reality surgical navigation method

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674